Citation Nr: 1527279	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1151 for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to August 1945.  He died in July 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This matter was previously before the Board in July 2014, at which time it was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board notes that the July 2014 remand directed the AOJ to obtain an addendum opinion from the July 2012 VA examiner.  The Board noted that further discussion was warranted regarding the state of the Veteran's condition upon admittance to the private hospital (Gundersen Lutheran), specifically whether the Veteran's UTI, sepsis, and possible dehydration should have been detected sooner and/or treated differently by the Tomah VAMC.  In August 2014, an addendum opinion was obtained, indicating that the Veteran did not incur additional disability as a result of the treatment he received within the last year of his life at the Tomah VAMC but had a stroke which progressed and eventually led to his death.  

The Board notes that the examiner did not address the private hospital records and the Veteran's UTI, sepsis, and possible dehydration.  Additionally, it is not clear if the examiner had access to the private hospital records, as it is noted that he only had access to Capri records and the Veteran's Virtual VA file.  Thus, the Board finds that this opinion is inadequate, and remand is required.  See Stegall, supra.  

Additionally, the Board notes that the private treatment records from Gundersen Lutheran appear to be incomplete.  In this regard, the Board notes that pages appear to be missing.  Thus, on remand, the AOJ must take appropriate steps to obtain the missing records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to provide necessary authorization to obtain private treatment records from Gundersen Lutheran Hospital.  After receiving any necessary authorization forms, the RO should obtain these records.  All attempts to procure the identified records must be documented in the claims file, and the appellant must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

2.  After the above development has been completed and all obtainable records have been associated with the claims file, the claims file, including a copy of this remand, should be returned to the August 2014 VA examiner for an addendum medical opinion.  If this VA clinician is unavailable or cannot provide an opinion, then forward the claims file to another appropriate VA clinician for his or her review.  

Specifically, the physician should review the private hospital records from April 2009 and comment on the state of the Veteran's condition upon admittance thereto.  

The examiner must provide an opinion as to whether the Veteran's urinary tract infection, sepsis, and possible dehydration should have been detected and/or treated sooner and/or differently by the Tomah VAMC.  

In providing such an opinion, the examiner should note whether such changes his opinion with respect to whether the Veteran incurred an additional disability as a result of his treatment at the VA facility in Tomah.  

If so, the examiner should opine as to whether any additional disability was caused by VA hospital care or medical or surgical treatment.  If so, the he or she should comment on whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care or medical or surgical treatment, or whether the result of such additional disability an event no reasonably foreseeable.  

Any opinion expressed must be accompanied by a complete rationale.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the appellant with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




